Citation Nr: 1513274	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-12 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, excluding posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to May 1970.  His awards in service include a Combat Action Ribbon. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the RO. In that decision, the RO denied a claim of service connection for adjustment disorder with depressed mood and PTSD. 

In a November 2013 decision, the Board denied a claim of service connection for PTSD and remanded for consideration of adjustment disorder and/or any other psychiatric disabilities, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (The Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects).


FINDING OF FACT

The Veteran does not have a current psychiatric disability and no past psychiatric disability was related to service or a service-connected disability. 


CONCLUSION OF LAW

The criteria for an award of service connection for a psychiatric disability have not been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION
VCAA 

In January 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c). Service treatment records have been associated with the claims file. All adequately identified and available medical records have been secured. The 2011 and 2014 VA examination reports, when read in concert and in context, are consistent and adequate with the rest of the evidence. The Board is satisfied there was substantial compliance with its remand orders. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service Connection

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303 (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and do not include adjustment disorder, depression or anxiety. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). 

Regulations provide that service connection is warranted for a disability that is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2014). Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Regarding the diagnosis of mental disorders, 38 C.F.R. § 4.125 was amended during the pendency of this claim. Prior to August 4, 2014, § 4.125(a) stated that if a diagnosis of a mental disorder did not conform to Diagnostic and Statistical Manual (DSM) IV or was not supported by the findings on the report, the rating agency shall return the report to the examiner to substantiate the diagnosis. The new regulation references the DSM 5, an updated version of the DSM. VA did not intend for the provisions of this rule to apply to claims pending at the Board. See 80 Fed. Reg. 14,308 (Mar. 19, 2015). However, the Board will consider the reasonable doubt rule in determining whether a mental disorder may be found. See, 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014) (When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant). 

The second part of the regulation, § 4.125(b), was not revised. It states that if the diagnosis of a mental disorder is changed, the rating agency shall determine whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition. If it is not clear from the available records what the change of diagnosis represents, the rating agency shall return the report to the examiner for a determination. Id. 

To prevail on the issue of service connection, there must be medical evidence of a current disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the United States Court of Appeals for Veterans Claims (Court) held that where a disability resolves prior to the adjudication of a service connection claim, service connection may still be granted.

The evaluation of evidence generally involves a three step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498, 511. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (West 2014). However, although the Veteran is competent in certain situations to provide a diagnosis for easy recognizable conditions such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide diagnoses or etiologies as to more complex medical questions, such as mental disorders. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

As noted, the issue of PTSD is no longer on appeal as it was denied in a November 2013 Board decision. The Veteran contended originally in January 2011 that he had PTSD due to service. In June 2011, he again wrote to VA stated he had an adjustment disorder with depressed mood after the examination report provided that diagnosis. 

Service treatment records were negative for a psychiatric diagnosis, complaints, or symptoms. 

The post-service evidence shows the Veteran filed his initial claim with VA in February 2010, stating he had service in Vietnam and requesting service connection for esophageal cancer secondary to AO. The same month, he appeared at VA to establish care, as explained by a February 2010 psychosocial evaluation form. At the time, he stated he had Barrett's esophagus and did not sleep well. He was working for a federal agency. On screenings, he was negative for depression and PTSD. 

In August 2010, the Veteran filed a claim in support of bilateral hearing loss. He was exposed to acoustic trauma in Vietnam and mentioned an attack on his base in service. 

In December 2010, the Veteran attended a VA mental health outpatient psychiatric evaluation for depression. He denied any prior psychiatric history. The diagnosis was PTSD symptoms and dysthymia with a Global Assessment of Functioning (GAF) Score of 54. His mental status examination (MSE) was largely normal with chronic intrusive thoughts/distorted thinking related to PTSD and a depressed and anxious mood. A depression screening was still negative. 

A follow up appointment occurred in January 2011 to assess PTSD. The Veteran stated his present routine revolves around sleeping up to 16 hours per day, performing household chores, seeing his ex-wife two or three nights a week, watching hours of television and working on several race cars that he owns. His first wife died and he had a troubled relationship with his second and now ex-wife. He got along well with his son who lived in a different state. Grooming and appearance were disheveled. The Veteran reported being stressed by ongoing physical pain. He also had frequent nightmares. The Licensed Clinical Social Worker diagnosed PTSD. 

In April 2011, a VA examination was scheduled. There was no outpatient treatment or hospitalization for a mental disorder. He did have symptoms in the past year and was prescribed Bupropion but he was not taking it. He was in group therapy and felt it was helpful in dealing with depression. The December 2010 visit was noted, to include that he declined medication. At the examination, the Veteran referenced physical pain and stated he hurt all over. He denied anxiety and reported some anger with himself for not doing more since he retired. Regarding current stressors and mood, the examiner noted he had no financial, relationship, educational or chronic mental illness problems; he did have poor physical health. He reported a hospitalization in service, however, this was not corroborated by the service treatment records. His last legal problems occurred about 30 years ago (drunk and disorderly); his history of fighting also dated roughly to that time period. He was still dating his ex-wife, had friends and enjoyed racing. The Veteran held several jobs successfully before retiring from federal employment in 2010 due to age or duration of work. 

The Veteran's symptoms were noted and he also underwent quantitative psychometric testing regarding PTSD symptom severity. The Structured Inventory of Malingered Symptomatolgy (SIMS) testing score indicated the over endorsement of psychiatric symptoms might be related to physical and somatic concerns. The Minnesota Multiphasic Personality Inventory-2 (MMPI-2) was valid, although he did have an elevated profile. The MMPI-2 revealed a profile not typical for PTSD. Any PTSD symptoms were mild based on psychometric data. The findings for psychological tests measuring problems other than PTSD included the MMPI-2 profile, which indicated moderate levels of tension and anxiety, primarily focused on somatic concerns, including fatigue and weakness. Some obsessive compulsive features were likely. The psychological testing results were valid. 

The examiner noted the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and instead diagnosed adjustment disorder with depressed mood. Regarding other problems, the Veteran related the onset of depressive symptoms associated with increasing nonspecific body pain and fatigue that has worsened over the last eight years. He indicated that his dysphoria was also contributed to by stress associated with his employment until he retired in 2010. The examiner also noted nonrestorative sleep appeared more related to physical problems than PTSD issues. His GAF score was 65. 

Also on examination, the Veteran related excessive sleeping, lack of energy and motivation to longstanding physical problems which had intensified. "His primary concern at present is addressing the chronic fatigue and pain which dates to an episode in Vietnam when he was hospitalized for several days and unable to move or speak. He did, however, return to his unit shortly thereafter." To the extent he had mental disorder symptoms, they were not severe enough to interfere with occupational and social functioning. The Veteran did not meet the criteria for PTSD and some of his other problems were related by him to physical problems. 

The same month, a VA psychiatry outpatient record showed that the Veteran took medication for two weeks and then stopped as he felt there was no benefit. He continued to endorse symptoms of depression but did not want to take psychotropic medications. He spoke at length of his hobby of working on and driving race cars. His MSE was normal except "chronic PTSD symptoms" and a "depressed, angry, anxious mood" were noted. 

A January 2014 VA examination yielded no current diagnosis that conformed to the DSM-V. The whole file was reviewed and a social history was taken. The Veteran reported a great relationship with his brothers. He reunited with military friends after service. He was active in drag-racing and played golf. It was noted that he continued to date his ex-wife and considered himself married, but they lived apart and were divorced. He was close to his grandchildren and son. He reported no prior job issues and stated he was good at his past jobs. He stated there was one position where he was laid off and then he moved on to something else. He retired from the federal government. 

His symptoms upon examination were depressed mood and anxiety. Behavioral observations were largely normal. He now stated that he slept well and a CPAP machine significantly helped him. His current stressors were not being able to remember anything and having medical related pain. He denied significant depression, but had mild depression associated with medical problems where he was not able to accomplish as much as he would have liked. 

The MMPI-2 was valid. Clinical scales indicated mild depression and anxiety but he denied any impact on his social or occupational functioning or any other area of functioning. The presentation did not match the clinical scales. 

The examiner stated that the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition. In support of that finding, the examiner noted the Veteran's denial of any prominent or persistent period of emotional/mental health problems at the time of the examination. The discharge physical in 1970 was negative for any psychiatric problems. The Veteran had no history of significant social, occupational functioning difficulties or significant problems functioning in any area of life according to his self-report. He admitted to some minor depressive and anxious symptoms in the past, but stated they only occurred a "couple of times per month" and according to him they did not impair his functioning in any area of his life. His MMPI-2 profile indicated some mild depression and anxiety but again he denies any significant or prolonged impact on any area of his functioning. 

The Veteran's depressive and anxious symptoms were primarily focused on his arthritic pain and its impact of his physical abilities. The Veteran did not meet criteria for a depressive disorder due to another medical condition due to the fact that the first criteria that must be met (according to the DSM V) is (A. A prominent and persistent period of depressed mood or markedly diminished interest of pleasure in all, or almost all, activities that predominates the clinical picture.) The Veteran reports functioning well socially as he reports having many friends. He also travels, continues to race his cars, works on his cars and takes care of his yard and home. He does not meet criteria for an Adjustment Disorder because one of the criteria was: "B. These symptoms or behaviors are clinically significant, as evidenced by one or both of the following: 1. Marked distress that is out of proportion to the severity or intensity of the stressor, taking into account the external context and the cultural factors that might influence symptom severity and presentation. 2. Significant impairment in social, occupation, or other important areas of functioning." Although the examiner cited to the DSM-5, this was also true of the criteria under the DSM-IV as well.

The Board remanded this claim for an opinion regarding secondary service connection, as a current disability was shown and the Veteran is currently service-connected for ischemic heart disease, diabetes mellitus, bilateral hearing loss and tinnitus. 

Here, the 2014 VA examination report reflects a change in diagnosis for the Veteran. Under § 4.125(b), the rating agency shall determine whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition. Here, the Board finds that the 2014 report reflects the correction of an error in the prior diagnosis, to the extent that the prior diagnosis intimated that it could have been related to a service-connected disability. 

Although the 2014 examiner addressed the prior diagnosis to clarify the issue in the report, a Mental Disorder Due to a General Medical Condition was never diagnosed. As the prior Board remand pointed out, what was needed was an assessment of the diagnosed adjustment disorder. The 2011 VA examination intimates and review of the 2014 VA examination report makes clear that any past adjustment order was due to nonservice-connected disabilities and does not currently exist. The 2014 examination states it was due to arthritic pain and related physical problems (arthritis is not a service-connected disability). Further, any symptoms did not rise to the level of clinical significance. Of note, the 2014 examination reports that sleep impairment, something the Veteran complained of prior as a psychiatric symptom in 2011, was resolved with a CPAP, a machine designed to ameliorate a physical nonservice-connected disability. 

The Board finds the Veteran is competent to relate his symptoms under 38 C.F.R. § 3.159(a)(2), however, the etiology or existence of a mental disorder is complex and requires expertise. Woehlaert, 21 Vet. App. 456. 

Regarding credibility, the Veteran filed two claims in 2010 before filing a psychiatric-related claim. Prior to filing the psychiatric claim, which took place one year after initially seeking VA treatment, screenings were negative for depression. The Veteran mentioned that he was hospitalized in service; however, no corroborating evidence of that could be found. He was awarded a Combat Action Ribbon, but he did not assert another disability besides PTSD was related to the circumstances of that experience. Psychometric testing also showed an inconsistent presentation with responses. To the extent the Veteran has implicitly asserted he has had a psychiatric problem since service, the Board finds the other evidence makes this assertion less likely, and his statements are assigned less weight. Caluza, 7 Vet. App. at 511. 

Regarding the 2014 VA examination report, the Board assigns it great weight as it is fully responsive to the question at issue, shows the full file was reviewed, the Veteran was interviewed, psychological testing results were considered and explained in the context of this case. 

In arriving at the conclusion that service connection is not warranted, the Board has carefully considered the holding in McClain v. Nicholson, 21 Vet. App. at 321. Here, the Board finds the 2014 VA examination report shows that even if there was a prior diagnosis of adjustment disorder, it was not caused or aggravated by service or caused or aggravated by any other service-connected disability. The Board finds the 2014 examiner gave a plausible reason for finding no current diagnosis and for explaining the etiology of the past diagnosis. 

The Board does not find there is a current disability based on the 2014 report and to that extent an essential element of the claim is missing. See Shedden, 381 F.3d at 1167; Brammer v. Derwinski, 3 Vet. App. 223. To the extent that a prior adjustment disorder was diagnosed, the Board is satisfied that it was not related either to service (on direct service connection grounds) or to a service-connected disability (secondary service connection grounds). See Allen v. Brown, 7 Vet. App. 439. To the extent it is alleged, service connection is not available in "reverse Allen" cases. Johnston v. Brown, 11 Vet. App. 309, 85-86 (1997) (Secondary service connection is not available for a disability that aggravates an already service-connected disability, as opposed to a disability aggravated by a service-connected disability). 

Given the above determination, the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a psychiatric disorder, excluding PTSD, is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


